Citation Nr: 0006248	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  96-13 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to an increased evaluation for encephalopathy 
with chronic brain 
syndrome, currently evaluated as 30 percent disabling.

2. Entitlement to an increased (compensable) evaluation for 
residuals of a 10th rib 
fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1945 to July 
1948.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1995 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.


FINDINGS OF FACT


1. The veteran's encephalopathy with chronic brain syndrome 
is manifested by 
some irritability and a speech impediment, with overall 
impairment not more than moderate in degree.

2. The veteran's residuals of fracture of the 10th rib does 
not affect the veteran's 
daily life and x-rays are normal.


CONCLUSION OF LAW

1. The schedular criteria for a rating in excess of 30 
percent for the veteran's 
encephalopathy with chronic brain syndrome have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including Diagnostic Code 9304 (1996 & 1999).


2. The schedular criteria for a compensable rating for the 
veteran's residuals of a 
tenth rib fracture have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, including Diagnostic Code 
9299-5297 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he has suffered an increase in the 
severity of these service-connected disabilities.  When a 
veteran is seeking an increased rating, such an assertion of 
an increase in severity is sufficient to render the increased 
rating claim well grounded.  38 U.S.C.A. § 5107(a); Proscelle 
v. Derwinski, 2 Vet.App. 629, 632 (1992).  With a well-
grounded claim arises a statutory duty to assist the veteran 
with the development of evidence in connection with his 
claim.  38 U.S.C.A. § 5107(a).  After noting that the claims 
file includes VA examination reports and outpatient records, 
the Board finds that the record as it stands is adequate to 
allow for equitable review of the veteran's increased rating 
claim and that no further action is necessary to meet the 
duty to assist the veteran. 

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

I.  Encephalopathy with chronic brain syndrome

Service connection for this disorder was established by 
rating decision dated August 1948.  The disability has been 
assigned various disability evaluations and now is 30 percent 
disabling.  The veteran asserts entitlement to a rating in 
excess of this 30 percent.

Pertinent medical evidence here includes reports from three 
VA examinations, VA outpatient treatment records and the 
veteran's testimony in a Travel Board hearing before the 
undersigned held in November 1999.  The veteran testified 
that he was undergoing speech therapy for his organic brain 
syndrome.  He also indicated that his memory comes and goes 
and that sometimes he gets a little confused.  He reported 
frequent periods of unexplained anger.  He asserted that he 
had trouble working, in part due to his brain disability.  He 
testified, however, that he quit his last job as he was 
eligible for retirement and because someone else with much 
less seniority was promoted over him.  

In December 1992, VA outpatient records describe that the 
veteran underwent speech therapy for his speech impediment.

Mental Status examination in October 1994 revealed an alert, 
oriented and cooperative man who had obvious dysarthria and 
who had to be careful to speak slowly as his speech became 
less intelligible if he spoke quickly.  He was fully oriented 
and alert and his affect was very bright and pleasant.  There 
was no evidence of depressed mood or undue anxiety.  Though 
dysarthric, he had good word finding ability and any 
cognitive impairment was very subtle, as he did well 
registering and recalling three objects from memory, 
subtracting sevens serially, recalling names of recent 
presidents in order, and identifying directions on a compass.  
The examiner observed no evidence of a psychotic disorder.  
The veteran was diagnosed with cognitive disorder, not 
otherwise specified.

In April 1996, the veteran underwent further VA examination.  
He was diagnosed with status post traumatic brain injury that 
appeared to be stable.  His neurological system and 
psychiatric/personality was normal.  In June 1998, a VA 
examiner found the veteran to be cooperative and pleasant, 
with good eye contact and ability to establish a rapport with 
the interviewer.  His affect and mood were sad, but 
appropriate to content.  The patient denied suicidal and 
homicidal ideation.  The veteran's thought processes were 
tight and there was no flight of ideas, looseness of 
association, thought blocking or distractibility.  The 
veteran appeared to have normal reality contact and denied 
delusions.  He appeared to be of average intelligence and was 
oriented to person, place, time and purpose of the visit.  
His memory and concentration was intact and his fund of 
knowledge was normal.  He could abstract.  The veteran had 
insight into his illness and in the past has been compliant 
with treatment.  He was diagnosed with an organic brain 
disorder and assigned a global assessment of functioning 
score of 68 with moderated symptoms. See Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (which 
VA has adopted at 38 C.F.R. § 4.125 (1999)).  The examiner 
further noted the veteran's speech impediment and the 
problems associated with that speech impediment.  He also 
noted that the veteran would be unable to tolerate a 40-hour 
workweek and an eight-hour workday because of both his age 
and his psychiatric symptoms.

During the pendency of this appeal, the criteria for 
diagnosing and evaluating psychiatric disorders were changed.  
When a law or regulation changes while a case is pending, the 
version most favorable to the veteran applies, absent 
congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  Therefore, the 
Board will analyze the veteran's claim under both sets of 
criteria to determine if one is more favorable to the 
veteran.

Under the version of Diagnostic Code 9411 that was in effect 
prior to November 7, 1996, a 30 percent rating required 
definite impairment of social and industrial adaptability.  
The VA General Counsel, in response to an invitation by the 
Court of Veteran's Appeals (Court) to construe the term 
"definite" in a manner that would quantify the degree of 
impairment, concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93, 59 Fed. Reg. 4752 (1994).  
See also Hood v. Brown, 4 Vet. App. 301 (1993).  Under the 
former criteria, a 50 percent evaluation was appropriate 
where there was considerable impairment of social and 
industrial adaptability.

Beginning November 7, 1996, PTSD is to be evaluated pursuant 
to 38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).  Under the 
revised criteria, a 30 percent evaluation is assigned for 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).

Where there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships, a 50 
percent rating is appropriate.

It is the decision of the Board that the veteran's 
encephalopathy with chronic brain syndrome does not warrant 
an increased evaluation under either set of regulatory 
criteria.  Initially, under the older criteria, the veteran's 
disability is productive of no more than moderate impairment.  
His GAF score of 68 reflects this moderate impairment and 
while the VA examination in June 1998 provides that the 
veteran would be unable to work at this point, he attributed 
this employment disability both to the veteran's age and his 
encephalopathy with chronic brain syndrome.  Therefore, there 
is no evidence that the veteran's service connected 
disability is solely productive of occupational or social 
impairment sufficient to justify a rating in excess of 30 
percent.  

Further, the evidence does not show that the veteran's 
disability warrants a rating in excess of 30 percent under 
the new criteria either.  The veteran has not shown 
symptomatology such as circumstantial, circumlocutory or 
stereotyped speech or any panic attacks.  His intelligence, 
abstraction and memory are normal and there is thus no 
evidence of difficulty in understanding complex commands.  
His judgment is normal and the examiners have not described 
disturbances of motivation.  Therefore, when viewing the 
evidence as a whole, it seems clear that the veteran's 
symptoms are not commiserate with such a higher rating.

II.  Residuals of a fracture of the 10th Rib

Service connection for this disorder was established by 
rating decision dated August 1948.  It has been assigned a 
noncompensable evaluation and the veteran contends this 
rating is in error.

At his personal hearing held before the undersigned in 
November 1999, the veteran stated that he experienced a 
little pain sometimes with his rib and a doctor told him that 
the rib fracture due to the fall in service had not properly 
healed and that this has led to continuing problems.  He 
further testified that his rib hurt upon activity and that it 
caused back pain.

In June 1998, the veteran's rib was examined and he was 
diagnosed with status post tenth rib fracture with no effect 
on his daily activities.  A x-ray in January 1999 also found 
no abnormality demonstrated.  The Board also notes that the 
veteran's rib was not assessed at the VA examination in 
November 1994 and that the veteran's back was examined in 
April 1996.  The veteran's back pain was not attributed to 
the tenth rib fracture at that time.

The veteran's disability has been assigned a noncompensable 
evaluation pursuant to the criteria set out in 38 C.F.R. 
§ 4.72, Diagnostic Code 5299-5257.  That code provides that 
one or resection of two or more ribs without regeneration 
warrants a 10 percent, compensable evaluation.  The veteran 
has not shown resection of one or two or more ribs without 
regeneration, recent x-rays were normal.  It is therefore the 
decision of the Board that the veteran's tenth rib disability 
is not productive of symptomatology that warrants a 
compensable evaluation at this time. 

Further, in reviewing the veteran's claims, the Board has 
considered the provisions of 38 C.F.R. §§ 4.40, 4.45.  To the 
extent that these provisions are applicable to the Diagnostic 
Codes considered in this case, there is no objective evidence 
of additional functional loss due to pain, incoordination on 
use, weakness or fatigue beyond that already contemplated by 
the schedular diagnostic criteria.  In fact, the most recent 
examiner found the veteran's rib disability had no effect on 
his daily life.  As such, the Board is unable to find a basis 
for assigning compensable ratings under these regulatory 
provisions.  See DeLuca v. Brown, 8 Vet. App. 202 (1995)

III. Conclusion

Finally, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that there has been no showing by the veteran 
that his service-connected disabilities have resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  Under these circumstances, the 
Board finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 

submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 


ORDER

Entitlement to a rating in excess of 30 percent for the 
veteran's encephalopathy with chronic brain syndrome is 
denied.

Entitlement to a compensable rating for the veteran's tenth 
rib disability is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

